Title: From George Washington to Captain Stephen Chambers, 26 March 1778
From: Washington, George
To: Chambers, Stephen



Sir
[Valley Forge, 26 March 1778]

I recd your two Letters of the 23d & 24th as also 5 Horses, sent to the Q.M. Genl.
As to the Property of Thompson & Vandyke who are supposed to have fled into the City, I woud not have you to interfere any farther in it, than by giving information to some of the Commissioners appointed by the Civil Power of this state, for the purpose of seizing all such property.
I do not mean that you should stay out so long as you mention in your letter, and wish you to return to Camp in about 10 or 12 days, for which time, you will do the best you can with your ragged Party, & single Horseman. your desire to procure intelligence from the City, is very agreeable to me, I woud have you attempt it, but it must be done with the utmost care, knowing well whom you trust, for such characters are generally tempted by gain only, and therefore are liable to be bribed by the Enemy, & to our cost. In this I shall rely on your prudence & judgment & should your prospect of gaining any important intelligence justify yr stay a few days longer than I have mentioned you will remain, but of this I beg to be informed. Yrs &c.

G. W——on


Copy

